Exhibit 10.28

Description of 2008 Compensation Arrangements

for Certain Executive Officers of Fortune Brands, Inc.

Description of 2008 base salaries, annual executive incentive bonuses and
long-term incentive awards for certain executive officers, constituting Exhibit
10.27 to the Annual Report on Form 10-K of Fortune Brands, Inc., for the fiscal
year ended December 31, 2007.

Base Salaries

 

     2008

Executive Officer

   Salary

Norman H. Wesley

   $ 1,250,000

Bruce A. Carbonari

   $ 1,100,000

Craig P. Omtvedt

   $ 630,300

Mark A. Roche

   $ 522,700

Christopher J. Klein

   $ 474,000

Annual Executive Incentive Bonus

On February 25, 2008, the Compensation and Stock Option Committee (the
“Committee”) of the Company’s Board of Directors established performance goals
under the Company’s Annual Executive Incentive Compensation Plan for 2008. The
Plan covers officers of the Company holding the office of Vice President or a
more senior office. The Committee established as a performance goal an incentive
pool of 2.5% of 2008 adjusted net income (defined generally as the Company’s net
income from continuing operations) from which bonuses will be paid. The
Committee allocated a percentage of the pool to each participant in the plan.

After 2008 adjusted net income is determined, the Committee will approve the
actual bonuses. The Committee has discretion to award bonuses that are less than
the percentage of the pool allocated to each participant, and generally approves
bonuses that range from 0% to 200% of a target bonus amount. The target bonus
amount is a percentage of base salary. The percentage of the target bonus amount
awarded is based primarily on the Company’s earnings per share results, but in
no event can bonuses exceed a participant’s allocated percentage of the pool.

The allocated percentage of the pool is: 15% for Norman H. Wesley, Chairman; 15%
for Bruce A. Carbonari, President and Chief Executive Officer and 7.5% for Craig
P. Omtvedt, Senior Vice President and Chief Financial Officer, Mark A. Roche,
Senior Vice President, General Counsel and Secretary, Christopher J. Klein,
Senior Vice President – Strategy and Corporate Development. The target bonus
amount is 110% for Mr. Wesley; 110% for Mr. Carbonari, 75% for Mr. Omtvedt; and
60% for Messrs. Roche and Klein.



--------------------------------------------------------------------------------

Long-Term Incentive Plan

On February 25, 2008, the Committee also established performance goals for
performance awards under the Company’s Long-Term Incentive Plan for the
performance period 2008-2010. The Committee granted performance awards to
executive officers for the 2008-2010 performance period contingent upon the
Company achieving specified average annual return on invested capital and
cumulative diluted earnings per share targets over the performance period.
Executive officers will be paid the target number of shares if the Company
achieves 100% of the target average annual return on invested capital and
cumulative earnings per share. An additional amount of shares will be paid if
the Company exceeds the targeted average annual return on invested capital and
cumulative earnings per share goals, but the maximum number of shares paid will
not exceed 150% of the target amount. If the minimum average annual return on
invested capital and cumulative earnings per share goals are not achieved, no
shares will be paid. The matrix below further illustrates how payouts are
determined. The forms of Terms and Conditions, filed as exhibit 10.25 to the
Company’s Annual Report on Form 10-K for the period ended December 31, 2007,
describe the terms and conditions applicable to the performance awards.

The target number of shares is: 39,400 for Mr. Carbonari; 15,500 for
Mr. Omtvedt; 10,200 for Mr. Roche; and 11,900 for Mr. Klein.

 

   

% of Performance Shares Earned

 

        Maximum   100   125   150     Diluted           Cumulative EPS   Target
  75   100   125      

Minimum

  50   75   100    

Minimum

 

  Target   Maximum    

Average

Annual ROIC